Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 1 of 13 PageID 1




                      UNITEitnATES m-sntieT-etl
                       MIDDLEDISTRICT OF FLORIDA
                            TAMPADMSION

  United States of America,

                Plaintiff,                          CIV.. NO. 8:19-CV-1060

                v.

  One 2017 Lamborghini Huracan,
  Vehicle Identification Number
  ZHWUR1ZF7HLA05916; and,

  One 2017 Porsche Cayenne,
  Vehicle Identification Number
  WP1AA2A29HKA83052;

                Defendants in rem.

              VERIFIED COMPLAINT FOR FORFEITURE INREM

         Plaintiff, United States of America, by and through its undersigned

  attorneys, brings this verified complaint in a civil action in rem to condemn and

  forfeit the above-listed defendant property to the use and benefit of the United

  States of America in accordance with Rule G of the. Supplemental Rules for

  Admiralty or Maritime Claims and Asset Forfeiture Actions. In support of its

  cause, Plaintiff states and alleges as follows:

                             NATURE OF THE ACTION

         1.     This is a civil forfeiture action against assets involved in, and

  traceable to, violations of the money laundering control laws of the United

  States, namely 18 U.S.C. §§ 1956(a), (h); and 1957. These assets are also
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 2 of 13 PageID 2




  traceable to—a-trofferrs-e-against a foreign nation-involving fraud and bribery-of-a

  public official. Accordingly, these funds are subject to forfeiture pursuant to 18

  U.S.C. §§ 981(a)(1)(A), (C), and 984.

                          JURISDICTION AND VENUE

         2.     This court has jurisdiction over an action commenced by the

  United States pursuant to 28 U.S.C. § 1345 and over an action for forfeiture

  pursuant to 28 U.S.C. § 1355(a).

         3.     Venue for this action is proper in this district pursuant to 28 U.S.C.

  §§ 1355(b)(1)(A) and 1395 because acts or omissions giving rise to the forfeiture

  occurred in this district.

                               DEFENDANTS IN REM

         4.     The defendants in rem consist of the following:

              a. One 2017 Lamborghini Huracan with vehicle identification
                 number ZHWURIZF7HLA05916 (the "Lamborghini");

              b. One 2017 Porsche Cayenne with vehicle identification number
                 WP1AA2A29HKA83052 (the "2017 Porsche");

         5.      Pursuant to warrants issued in the Southern District of Florida,

  these defendants in rem were seized by federal law enforcement agents on or

  about January 9, 2018, from a parking garage on Collins Avenue, Sunny Isles

  Beach, in the Southern District of Florida.

         6.      The defendants in rem remain located in the Southern District of

  Florida at the time of this filing.


                                           2
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 3 of 13 PageID 3




                    lof theseseizures, the-United States r qu sts-the-issuan-ce
               n light

  of an arrest warrant in rem signed by the Clerk of Court for each defendant in

  rem. See Supplemental Rule G(3)(b)(i).

                               BACKGROUND

        8.    At the time of seizure, the Lamborghini and the 2017 Porsche were

  each registered in the State of Florida to Jenny Lizeth Ambuila Chara

  ("Ambuila") at a luxury residence tower attached to the parking garage

  described above.

        9.     The Internal Revenue Service commenced administrative

  forfeiture proceedings against the Lamborghini and the 2017 Porsche and a

  claim was subsequently filed by Ambuila through counsel in the United States.

        10.    On or about March 28,2019, Ambuila, her parents Omar Ambuila

  ("Omar") and Elba Chara Gomez ("Chara"), as well as several associates, were

  arrested by Colombian police and charged in Colombia with money laundering

  offenses related to bribery and corruption at the Port of Buenaventura,

  Colombia.

                             PROBABLE CAUSE

        11.   Omar is a resident of Colombia and is Ambuila's father. At all

  times relevant to this Verified Complaint, he has been employed as a customs




                                        3
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 4 of 13 PageID 4




  official-far-the Government-of-Colombia-and his-offieial salary-has-nevcr

  exceeded the Colombian peso equivalent of approximately $60,000.00 per year.

         12.    Chara is a resident of Colombia, and is Ambuila's mother and

  Omar's wife. Chara is an attorney in Colombia and Colombian business records

  list her and Ambuila as associated with a real estate business and an ice cream

  business in Colombia.

         13.    On or about January 4, 2014, Omar was searched by U.S. customs

  authorities after arriving at Miami International Airport from Bogota,

  Colombia. In violation of 18 U.S.C. §§ 5316-5317, Omar failed to fully declare

  approximately $21,000.00 in cash on his person and in his belongings.

         14.   In or about 2012 until at the least the date of seizures, Omar has

  been accepting bribes from individuals in Colombia in exchange for corrupt

  assistance at the Port of Buenaventura, such as for allowing shipping containers

  through customs without full duty enforcement.

         15.   Similar to the United States, Colombian anti-money laundering

  laws require fmancial institutions to collect and report customer transaction

  details regarding deposits over a certain threshold. Frequent, unexplained cash

  deposits from a government official such as Omar would typically draw

  regulatory and law enforcement scrutiny.

         16.   To evade Colombian anti-money laundering laws and regulations,

  Omar engaged Chara and other associates in a conspiracy to transfer the

  proceeds of bribery and other corrupt acts to the United States in a series of third
                                           4
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 5 of 13 PageID 5




  pcti   y wne-transfers-an hand deliveries-of-cash-irrTampa-and-Miami-fb-r-the----

  benefit of Ambuila.

           17.    The Lamborghini and the 2017 Porsche were each purchased at

  least in part with these bribe proceeds paid to Omar. With the help of Chara

  and other co-conspirators, bribe proceeds were disguised as legitimate funds and

  funneled to the United States to benefit Ambuila for the purpose of concealment

  from Colombian and American legal authorities. Ambuila further converted

  Omar's bribe proceeds into the Lamborghini and the 2017 Porsche to perfect

  the subterfuge. The disguised transfer of bribe proceeds into the United States

  to hide assets from law enforcement is a violation of, among others, 18 U.S.C.

  § 1956(a)(2).

           18.    Specifically, between in or about September 2013 through January

  2018, Omar utilized surrogates to transfer at least $500,000.00 to Ambuila's

  accounts in Florida, typically cash deposits. During this time period, and at all

  other times relevant to this Verified Complaint, Ambuila was not employed in

  the United States.

           19.    Records of the State of Florida Division of Corporations indicate

  that there are possibly two corporations associated With Ambuila, neither of

  which filed annual reports with the state, and neither of which contributed funds

  towards the purchase of the Defendants in rem. One was formed by Ambuila

  approximately two months after the government's seizure and shares the name

  of an ice cream store in Colombia associated with Chara. The other, Holiday
                                           5
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 6 of 13 PageID 6




  Investments USA Corp, was active—according to Florida—Division of

  Corporation records for a mere fifteen months during 2014 and 2015.

        20.    From on or about April 19, 2013, until on or about April 24, 2013,

  while Ambuila resided in the Middle District of Florida, Omar utilized

  surrogates to transfer approximately $20,000.00 in illicit proceeds to a car

  dealership in Tampa, Florida, to purchase Ambuila a 2013 Porsche. Dealership

  and bank records show the remittance of a $20,000.00 cashiers' check by an

  associate of Omar's in the United States. In exchange, the associate received a

  payment of approximately $1,000 from Chara and Omar. Bank records indicate

  the cashiers' check was drawn on an account opened just days prior to the car

  purchase with a single cash deposit of a little more than $19,000.00.

        21.    In or about October 2016, Ambuila traded in the 2013 Porsche that

  had been purchased with illicit proceeds, and received a $30,000.00 credit at a

  Miami area car dealership towards the purchase of the 2017 Porsche. On or

  about October 6, 2016, approximately $50,000.00 was wire transferred from

  Banco de Occidente in Colombia by Chara to Ambuila's account at Citibank in

  the United States. On or about October 13, 2016, Ambuila wire transferred

  approximately $52,000.00 to the car dealership to complete the purchase of the

  2017 Porsche.

        22.    Engaging in a monetary transaction with criminally derived

  proceeds valued at over $10,000.00 is a violation of, among others, 18 U.S.C.

  § 1957(a).
                                         6
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 7 of 13 PageID 7




         237---The---Lamborghini—pmch-ase was completed by Arnb-uila fot

  approximately $329,263.19 on or about December 26, 2016, from a dealership

  in the Miami area.

         24.    Omar was present at the dealership during the Lamborghini

  purchase and portrayed himself to the dealer as a former professional soccer

  player. In fact, as previously alleged, Omar was at all times relevant to this

  Verified Complaint a Colombian government official.

         25.   Approximately $297,000.00 was paid to the Lamborghini

  dealership through wire transfers from a Colombia-based import/export

  company with no public ties to Ambuila, Chara, or Omar.

         26.   Each of the transactions described in the foregoing affected

  interstate and foreign commerce.

                       FIRST CLAIM FOR FORFEITURE

                 (18 U.S.C. § 981(a)(1)(A) — Property Involved in
                        International Money Laundering)

        27.    The allegations contained in the foregoing paragraphs of this

  Verified Complaint for Forfeiture In Rem are incorporated by reference.

        28.    Pursuant to 18 U.S.C. § 981(a)(1)(A), lalny property, real or

  personal, involved in a transaction or attempted transaction in violation of

  section 1956, 1957 or 1960 of this title, or any property traceable to such

  property," is subject to forfeiture by the United States.




                                           7
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 8 of 13 PageID 8




                 8TJ.S:C7§-1956(a)(2)(A) mairill.1 for anyone to transport,

  transmit or transfer, or attempt to transport, transmit or transfer "a monetary

  instrument or funds from a place in the United States to or through a place

  outside the United States or to a place in the United States from or through a

  place outside the United States... knowing that the monetary instrument or

  funds involved in the transportation, transmission, or transfer represent

  the proceeds of some form of unlawful activity and knowing that such

  transportation, transmission, or transfer is designed in whole or in part to

  conceal or disguise the nature, the location, the source, the ownership, or the

  control of the proceeds of specified unlawful activity{.]"

         30.   Pursuant to 18 U.S.C. § 1956(c)(7)(B) with respect to an offense

  against a foreign nation, bribery of a public official is a specified unlawful

  activity.

         31.   For purposes of the civil forfeiture statutes and pursuant to 18

  U.S.C. § 981(a)(2)(A), "proceeds" refers to "property of any kind obtained

  directly or indirectly, as a result of the commission of the offense giving rise to

  forfeiture, and any property traceable thereto, and is not limited to the net gain

  or profit realized from this offense."

         32.   The defendants in rem, also known as the Lamborghini and the

  2017 Porsche, are property that constitute or are derived from proceeds involved

  in money laundering, specifically violations of 18 U.S.C. § 1956(a)(2)(A) by



                                           8
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 9 of 13 PageID 9




  Amhuila, Omar, and othersa-result,--the-defendanis in rem are                  SU   jeuL to

  forfeiture to the United States of America.

                      SECOND CLAIM FOR FORFEITURE

    (18 U.S.C. § 981(a)(1)(A) - Property Involved in Monetary Transactions
                   Derived from Specified Unlawful Activity)

         33.    The allegations contained in the foregoing paragraphs of this

  Verified Complaint for Forfeiture In Rem are incorporated by reference.

         34.    18 U.S.C. § 1957(a) makes it illegal to "knowingly engage[] or

  attempt[] to engage in a monetary transaction in criminally derived property of

  a value greater than $10,000 and is derived from specified unlawful activity[.] "

         35.    Pursuant to 18 U.S.C. §§ 1956(c)(4) and 1957(f), a "monetary

  transaction" is defined to specifically include, among others, "a transaction

  which in any way or degree affects interstate or foreign commerce... involving

  the transfer of title to any real property, vehicle, vessel, or aircraft[.]"

         36.    The defendants in rem, also known as the Lamborghini and the

  2017 Porsche, are property that constitute or are derived from proceeds involved

  in money laundering, specifically violations of 18 U.S.C. § 1957(a) by Ambuila,

  Omar, and others, involving foreign bribery proceeds. As a result, the

  defendants in rem are subject to forfeiture to the United States of America.




                                             9
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 10 of 13 PageID 10




                       T-H1103-e-LAIM-FOR-FOIWE-1-TURE

                 (18 U.S.C. § 981(a)(1)(A) - Property Involved in a
                   Conspiracy to Launder Monetary Instruments)

         37.     The allegations contained in the foregoing paragraphs of this

   Verified Complaint for Forfeiture In Rem are incorporated by reference.

         38.     18 U.S.C. § 1956(h) makes it illegal to "conspire[] to commit any

   offense defined in [section 1956] or section 1957."

         39.     The defendants in rem, also known as the Lamborghini and the

   2017 Porsche, are property that constitute or are derived from proceeds involved

   in money laundering, specifically violation of 18 U.S.C. § 1956(h), a multi-

   object conspiracy by Ambuila, Omar, and others to transfer proceeds of foreign

   bribery into the United States in violation of 18 U.S.C. § 1956(a)(2), and to

   engage in monetary transactions with foreign bribery proceeds in violation of

   18 U.S.C. § 1957(a). As a result, the defendants in rem are subject to forfeiture

   to the United States of America.

                      FOURTH CLAIM FOR FORFEITURE

               (18 U.S.C. § 981(a)(1)(C) - Proceeds of Foreign Bribery)

         40.     The allegations contained in the foregoing paragraphs of this

   Verified Complaint for Forfeiture In Rem are incorporated by reference.

         41.     Pursuant to 18 U.S.C. § 981(a)(1)(C), "[a]ny property, real or

   personal, which constitutes or is derived from proceeds traceable to a violation



                                          10
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 11 of 13 PageID 11




   cifor--any-offerise-constituting-specified. unlawfill-aetivitor-a-eonspiracy- o

   commit such an offense," is subject to forfeiture by the United States.

          42.    "Specified unlawful activity" is defined in 18 U.S.C.

   § 1956(c)(7)(B)(iv) to include... "an offense against a foreign nation... involving

   bribery of a public official, or the misappropriation, theft, or embezzlement of

   public funds by or for the benefit of a public official."

          43.    The defendants in rem, also known as the Lamborghini and the

   2017 Porsche, are property that constitute or are derived from proceeds of

   bribery of a foreign government official, in violation of 18 U.S.C.

   § 1956(c)(7)(b)(iv). As a result, the defendants in rem are subject to forfeiture to

   the United States of America.

                              REQUEST FOR RELIEF

          WHEREFORE, the United States of America requests that Arrest

   Warrants In Rem and notice issue on the defendant property as described above;

   that due notice be given to all parties to appear and show cause why the

   forfeiture should not be decreed; that judgment be entered declaring that the

   defendant property be forfeited to the United States of America for disposition

   according to law; and that the United States of America be granted such other

   relief as this Court may deem just and proper, together with the costs and

   disbursements of this action.




                                            11
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 12 of 13 PageID 12




                             Respectfully submitted,

                             DEBORAH L. CONNOR
                             CHIEF
                             M y Laundering and Asset Recovery Section


                             Joseph Palazzo, MA Bar. No. 669666
                             Trial Attorney, Criminal Division
                             US Department of Justice
                             1400 New York Avenue, NW
                             Washington, DC 20005
                             (202) 514-1263
                             joseph.palazzo@usdoj.gov


                             BYUNG J. PAK
                             United States Attorney
                             Northern District of Georgia


                              Jo es-ITandolfo
                              Assistant United States Attorney
                              Florida Bar No. 96044
                              400 North Tampa Street, Suite 3200
                              Tampa, Florida 33602
                              (813) 274-6000
                              james.mandolfo@usdoj.gov




                                     12
Case 8:19-cv-01060-SDM-JSS Document 1 Filed 05/01/19 Page 13 of 13 PageID 13




         VERIFICAT-1-01\T-BY-S-PE-el                 'T ROSS W. SPENCER
          I, Ross W. Spencer, a Special Agent for the United States Internal

   Revenue Service-Criminal Investigation, hereby verify and declare under

   penalty of perjury that I have read the foregoing Verified Complaint For

   Forfeiture In Rem and know the contents thereof, and that the matters contained

   in the Verified Complaint For Forfeiture In Rem are true to my own knowledge.

          The sources of my knowledge and information and the grounds of my

   belief are the official files and records of the United States, information supplied

   to me by other sworn law enforcement officers, as well as my investigation of

   this case, along with others.

          I hereby verify and declare under penalty of perjury under the laws of the

   United States of America, pursuant to 28 U.S.C. § 1746, that the foregoing is

   true and correct.



   EXECUTED on this I s‘ day of May, 2019.

              (A)


   Ross W. Spencer
   Special Agent
   Internal Revenue Service-Criminal Investigation




                                           13
